           Case 3:19-cr-30027-MGM Document 48 Filed 01/27/20 Page 1 of 4



                                UNITED STATES OF AMERICA
                               DISTRICT OF MASSACHUSETTS


UNITED STATES of AMERICA                )
                                        )
vs.                                     )                             NO. 19-30027-MGM
                                        )
ANTHONY J. SCIBELLI                     )


  DEFENDANT’S MOTION FOR MODIFICATION OF PRETRIAL CONDITION OF
                           RELEASE

         Now comes the Defendant and hereby moves this Honorable Court to modify the pretrial

conditions of release imposed by this Court by Magistrate Judge Katherine Robertson on August

19, 2019. Specifically, the Defendant requests that the “Home Incarceration” condition be

stricken. Currently, the Defendant is outfitted with an electronic monitoring device which

confines him to his residence at all times except as pre-approved by the Court. The Defendant is

allowed to leave his home for medical appointments, for himself and for his mother, and to

attend legal appointments. For the following reasons, and those that might become apparent at a

hearing, the Defendant requests that this Motion be allowed.

1) Mr. Scibelli was arrested on July 2, 2019 and was initially brought before this Court to

      respond to a criminal complaint which issued earlier in the day. On the same date, the

      Government filed a motion for pretrial detention and Mr. Scibelli did not offer opposition at

      that time. On July 11, 2019, the Government obtained an indictment which alleged a single

      count of collection of extensions of credit by extortionate means in violation of 18 U.S.C.

      §894(a). On July 16, 2019, Mr. Scibelli was arraigned before this Court.

2) On August 14, 2019, a hearing on the Defendant’s motion for pretrial release was held before

      Judge Robertson. Testimony was taken from an FBI agent and exhibits were offered.
         Case 3:19-cr-30027-MGM Document 48 Filed 01/27/20 Page 2 of 4



3) On August 19, 2019, after spending forty-five days in pretrial detention, the Defendant was

   ordered released with conditions.

4) For the past six months, the Defendant has demonstrated sustained compliance with all of the

   conditions imposed by this Court. The Defendant, and his elderly mother, have attended

   multiple medical appointments several times each week without issue. The Defendant was

   allowed granted permission to leave his residence on Thanksgiving and on Christmas.

   Otherwise, the Defendant has been confined to his home.

5) Defense Counsel reached out to the Government, via email on January 23, 2020, so as to

   determine its position concerning the Defendant’s request for removal of the electronic

   monitor. No response has been offered as of the date of this writing.

6) Defense Counsel has conferred with the Probation Department concerning the electronic

   monitoring condition. Probation Officer Laura LaValley is supervising the Defendant and

   reports that there have been no issues with the Defendant. The Probation Department, per

   Officer LaValley, offers no objection to this Motion.

7) At this stage, the electronic monitoring condition with “home incarceration” presents an

   unnecessary restraint on the Defendant’s liberty. This condition no longer serves the purpose

   of reasonably assuring the Defendant’s presence at future Court proceedings or providing for

   the safety of any other person and the community. The Defendant does not present any risk

   of flight and does not present a danger to anyone. He is a life-long resident of Springfield

   and fully understands his obligations to this Court.

   WHEREFORE, the Defendant for the foregoing reasons respectfully requests that that his

Motion be granted.
Case 3:19-cr-30027-MGM Document 48 Filed 01/27/20 Page 3 of 4




                                 Respectfully submitted,
                                 THE DEFENDANT

                                 /s/ Nikolas Andreopoulos, Esq.
                                 One Monarch Place, Suite 1850
                                 Springfield, MA 01144
                                 Ph. (413) 732-1099
                                 Fax (413) 304-6009
                                 NikolasALaw@aol.com
                                 BBO # 663203
          Case 3:19-cr-30027-MGM Document 48 Filed 01/27/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I, Nikolas Andreopoulos, Esq., do hereby certify that I have filed the foregoing with the

Clerk of the United States District Court for the District of Massachusetts via the CM/ECF

system this January 27, 2020, and that a copy will be sent electronically to the registered

participant(s).


                                                      BY: /s/ Nikolas Andreopoulos
                                                      Nikolas Andreopoulos, Esq.
                                                      One Monarch Place - Suite 1850
                                                      Springfield, MA 01103
                                                      (413) 732-1099 (t)
                                                      (413) 304-6009 (f)
                                                      NikolasALaw@aol.com
                                                      BBO #663203
